Opinion filed March 24, 2022




                                      In The

        Eleventh Court of Appeals
                                   __________

                               No. 11-21-00279-CV
                                   __________

              IN THE INTEREST OF M.M.L.M., A CHILD


                    On Appeal from the 318th District Court
                           Midland County, Texas
                       Trial Court Cause No. FM67615


                     MEMORAND UM OPI NI ON
      In an April 2021 order, the trial court terminated the parental rights of
M.M.L.M.’s mother and father. M.M.L.M.’s mother subsequently filed a pro se
notice of appeal. When the appeal was docketed in this court, the clerk of this court
notified the parties that it appeared to this court that the notice of appeal was not
timely filed, and we requested that Appellant respond and show grounds to continue
the appeal. In response to this court’s letter, Appellant filed a document in which
she asked for an extension on her case and indicated that she wanted to work the
required services so that her child could be returned to her care. Appellant, however,
has not shown any grounds upon which this appeal may be continued.
      The documents on file in this appeal show that, on April 7, 2021, the trial court
signed an order of termination that was a final, appealable order. The notice of
appeal was therefore due to be filed on April 27, 2021. See TEX. R. APP. P. 26.1(b),
28.1(b) (providing that, in an accelerated appeal, the notice of appeal, must be filed
within twenty days after the date the order was signed). Appellant did not file her
notice of appeal until December 2, 2021—well after the deadline and also after the
time in which this court would be authorized to grant a fifteen-day extension. See
TEX. R. APP. P. 26.3. We are prohibited from suspending the Rules of Appellate
Procedure “to alter the time for perfecting an appeal in a civil case.” TEX. R.
APP. P. 2. Absent a timely notice of appeal, this court is without jurisdiction to
consider this appeal. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559,
564 (Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233–34 (Tex.
App.—Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Because we are without jurisdiction, we must dismiss the
appeal. See TEX. R. APP. P. 42.3(a).
      Accordingly, this appeal is dismissed for want of jurisdiction.


                                              PER CURIAM


March 24, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2